Title: From James Madison to Peter S. Du Ponceau, 12 November 1825
From: Madison, James
To: Du Ponceau, Peter S.


        
          Dr Sir
          Novr. 12. 1825
        
        I have duly recd. your letter of the 5th. instant: informing me that I have been elected an honorary member of “The Society for the commemoration of the Landing of Wm. Penn,” and I make my acknowledgments with a full sense of what I owe for such a mark of favorable attention.
        Pennsylvania may well be proud of such a Founder & Lawgiver as Wm. Penn, and an obligation be felt by her enlightened Citizens to cherish, by commemorations of his exalted Philanthropy & his beneficent Institutions, their expanding influence on the cause of Civil & Religious Liberty; I wish for the Society all the success which its object merits; and I congratulate it on the auspicious exhibitions with which it commenced its career. For yourself, Sir, I tender my particular esteem & my cordial regard.
      